Where the bill of exceptions fails to state the court or county in which the case was tried, the writ of error will be dismissed, and this though the certificate of the clerk thereto is from him as clerk of the superior court of Washington county.Practice in the Supreme Court. At February term, 1881.The bill of exceptions in this case, so far as material, was as follows :“Be it remembered that at the July adjourned term, 1880, there came on to be tried before the Hon. A. C. Pate, Judge of the Oconee ci rcuit, presiding instead of Hon. H. V. Johnson, hindered from providential cause, at chambers, a suit in equity at the instance of Wn>- G. Bryan, executor of the last will of Jason Bryan, deceased, as complainant, and Lucy English, as administratrix of Aaron English, deceased, and Jacob R. Davis, as defendants, being a bill for partition and account,” etc.clerk of the superior court of the county and state aforesaid, do certify,” etc., Signed officially.Counsel for defendant moved to dismiss the writ of error because the venue of the case was not stated in the bill of exceptions. No motion to amend by the record was made. The case was dismissed and the principle stated in the above head-note announced.